53 F.3d 335NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Richard MATHIS, Appellant.
No. 94-3159
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 25, 1995Filed:  May 3, 1995

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Richard Mathis appeals the district court's denial of his motion to require compliance with his plea agreement or, in the alternative, to allow him to withdraw his guilty plea.  Mathis pleaded guilty to conspiracy to defraud the United States from 1985 to 1989 by impeding, impairing, obstructing, and defeating the collection of taxes, and we affirmed Mathis's sentence.  United States v. Mathis, 980 F.2d 496, 497 (8th Cir. 1992).  As part of his plea agreement, Mathis stipulated for sentencing purposes that the tax loss from 1985 to 1989 was about $104,000.  See id.  The IRS later determined Mathis actually owed about $600,000 in delinquent taxes, interest, and civil penalties for 1985 to 1989, and the IRS attempted to collect these amounts from Mathis through civil proceedings.  Mathis contends he already paid the stipulated tax loss amount to the IRS, and the IRS's additional assessments and collection attempts violate the plea agreement.


2
Having carefully reviewed the record, we agree with the district court that Mathis's plea agreement related only to criminal proceedings against Mathis, and did not bar additional civil assessments and collections.  Accordingly, we affirm the denial of Mathis's motion.  See 8th Cir.  R. 47B.